             Case 1:14-md-02548-VEC Document 511 Filed 02/01/21 Page 1 of 5




                                                                    February 1, 2021



    VIA ECF

    Hon. Valerie E. Caproni
    United States District Court for the
     Southern District of New York
    Thurgood Marshall United States Courthouse
    40 Foley Square, New York, NY 10007

    Re:      In re Commodity Exch., Inc. Gold Futures & Options Trading Litig., No. 14-MD-2548

    Dear Judge Caproni:

         Pursuant to the Amended Discovery Schedule (Dkt. No. 404) ¶ 11 and the Court’s
December 2, 2020 Order (Dkt. No. 482), Counsel for Plaintiffs and Defendants jointly submit
this letter to summarize the parties’ progress in discovery.

          1. Depositions
        Deposition discovery has commenced and the parties are coordinating, scheduling, and
taking depositions.

        In November 2020, the Court granted motions for the issuance of Letters Rogatory as to
four former Barclays employees and one former employee of Société Générale (“SG”) and
issued the Requests for International Judicial Assistance accordingly. See Dkt. Nos. 467, 474.
On January 5, 2021, Plaintiffs submitted an application requesting the examination of two former
Barclays employees and one former SG employee to the Senior Master of the High Court of
Justice of the Queen’s Bench Division pursuant to this Court’s Letters Rogatory. On January 6,
2021, the Senior Master granted Plaintiffs’ request as to the two Barclays former employees.
Plaintiffs subsequently served the order on the two witnesses, and are in the process of finding
mutually convenient dates and arranging the logistics of their examinations. Plaintiffs await a
decision by the Senior Master as to their application for the examination of the former employee
of SG. Plaintiffs have reached or are in the process of reaching agreement with the additional
witnesses who were the subject of the Letters Rogatory with the exception of one former
Barclays employee, whom Plaintiffs have been unable to locate. Barclays indicated it is not
aware of this former employee’s current location.

        The parties previously agreed that the number of cross notice depositions would be
limited and that “[a]ny cross-notices that are withdrawn in good faith prior to the cross-noticed
depositions being taken do not count against the above-stated limits.”1 Following a disagreement


1
     Nov. 5, 2020, Email from M. Gottridge to C. Enders et al.
          Case 1:14-md-02548-VEC Document 511 Filed 02/01/21 Page 2 of 5




at a deposition,2 Plaintiffs proposed that any withdrawal of a cross notice be made at least 48
hours in advance of the start of the deposition of that same witness. On January 26, 2021,
Defendants rejected this proposal. In particular, Defendants advised Plaintiffs that their proposal
was impractical given that the decision to proceed with a cross-notice is a strategic decision
which in many instances will depend on the scope of the original examination and the nature and
content of the witness’ testimony, something that cannot be addressed until after Plaintiffs’ direct
examination is completed (or nearly so). Defendants also noted that the concerns raised by
Plaintiffs have not materialized during the course of depositions held to date. The parties will
meet and confer on this issue.

       On January 8, 2021, Defendants informed the Court that they intended to notice the
depositions of Rosa M. Abrantes-Metz and Gustavo Bamberger, two of the consultants that
prepared the statistical analyses in Plaintiffs’ Third Amended Complaint. Plaintiffs informed the
Court on January 12, 2021 that they would oppose these depositions, and the Court set a briefing
schedule.

     2. Privilege Logs
         Defendants have produced categorical privilege logs accompanied by metadata logs for
commercial transaction documents and traditional privilege logs for other categories of
documents withheld, in whole or in part, as privileged. On November 20 and January 21,
Plaintiffs notified The Bank of Nova Scotia (“BNS”) and Barclays, respectively, as to several
preliminary issues with the Banks’ privilege logs. BNS responded on January 25, 2021.
Barclays provided a preliminary response on January 28, 2021. The parties are continuing to
discuss the scope of the issues and Plaintiffs await more detailed logs from BNS. BNS disagrees
that its privilege logs are not sufficiently detailed but is considering Plaintiffs’ requests.

     3. Documents and Data Production
        On Thursday January 21, 2021 and Friday, January 22, 2021, Plaintiffs received a
production from the CME Group in response to Plaintiffs’ subpoena. As indicated in CME’s
enclosure letter, the production contains the cleared, executed trade data for the time-period
January 2004 through March 2016 excluding March 2007 through December 2007, a timeframe
for which CME is continuing to gather data. Plaintiffs provided the produced data to Defendants
on the next business day, Monday, January 25, 2021.

        As previously reported, CME produced unmasked Globex Order Entry data for SG,
HSBC, Deutsche Bank, and Barclays on September 24, but was not able to produce such data for
BNS because CME is unable to distinguish between transactions attributable to BNS and
transactions attributable to one of BNS’s executing brokers. On January 14, 2021, CME advised


2
   During the first cross-noticed deposition, Barclays waited until the conclusion of Plaintiffs’ examination to
withdraw its cross-notice. Plaintiffs maintain that such a late withdrawal does not reflect “good faith” and should
count against Barclays’ agreed-upon numerical limits on cross-noticed depositions. Defendants disagree. Barclays
maintains that its decision to withdraw its cross-notice was a strategic determination based on the content of
Plaintiffs’ examination and therefore could not be made until that examination was completed. Thus, Barclays
maintains that the timing of Barclays’ withdrawal of its cross-notice was entirely consistent with the arrangement
reached among the parties and was done in good faith.

                                                         2
        Case 1:14-md-02548-VEC Document 511 Filed 02/01/21 Page 3 of 5




it had received consent from one of BNS’s executing brokers to produce the data. Plaintiffs
await production of this information from CME.

        The parties continue to communicate on certain questions related to Defendants’
production of transaction data. On September 16, Plaintiffs requested that Barclays produce
trade confirmations for a subset of data. Barclays responded on January 21, 2021. On this point
Barclays maintains that, after making diligent searches, it determined that the requested material
is located on a system decommissioned in 2010. Through other searches, Barclays has been able
to identify only a handful of trade confirmations from 2007 (approximately 7) and is working to
determine if those materials can be harvested in a producible format. The parties’ positions with
respect to other transaction data issues as reported to the Court previously—including Plaintiffs’
request that each Defendant provide “opening position” information and information to
distinguish each Bank’s risk-bearing trades in the transaction data produced, and Defendants’
responses to that request (see December 1, 2020 joint status report (Dkt. No. 481 at 2))—remain
unchanged.

         On January 29, 2021, following the deposition testimony of Cengiz Belentepe indicating
that he received daily reports providing information about Barclays’ aggregate positions in gold,
Plaintiffs reiterated their longstanding request that Barclays produce such reports providing
periodic information about its holdings in gold. Barclays responded on February 1, 2021 that it
regards this matter as closed. During Mr. Belentepe’s deposition, he specifically testified that he
did not receive a single report, but “a multitude of reports from different exposures and P&L”
and that “different reports show different aspects.” Jan. 25, 2021, Tr. at 207:2-3, 11-13, In this
case, over a period of more than twelve months, Barclays maintains that it has documented to
Plaintiffs that such materials have been produced and has identified numerous specific examples.
In fact, during the deposition of Mr. Belentepe, Barclays introduced as exhibits two of the
documents Plaintiffs are seeking and Mr. Belentepe confirmed that these were the sort of risk
reports he would receive on a daily basis. Plaintiffs disagree and maintain that Mr. Belentepe
testified to having received reports that showed Barclays gold positions on an aggregate basis,
and at least some of those reports have not been produced.

    4. Settlement
        On December 7, Plaintiffs moved for an order providing for notice to the settlement class,
and preliminarily approving the plan of allocation with respect to the settlements with Deutsche
Bank AG and HSBC Bank plc. Dkt No. 488. On January 14, 2021, the parties appeared for a
telephone status conference to discuss the proposed settlement motion during which the Court
ordered Plaintiffs and settling Defendants to file a joint letter by February 5, 2021 addressing the
issues raised at the conference. Dkt. No. 504. Additionally, Plaintiffs hope that this time will
allow for the resolution of the outstanding issues regarding Defendants’ potentially assisting with
the notice program. Defendants maintain that, as discussed with the Court on January 14, they
are working diligently to cooperate with Plaintiffs on matters relating to notice, consistent with
the laws of relevant jurisdictions where they conduct business.


Respectfully submitted,



                                                 3
       Case 1:14-md-02548-VEC Document 511 Filed 02/01/21 Page 4 of 5




/s/ Merrill G. Davidoff                         /s/ Daniel L. Brockett
Merrill G. Davidoff                             Daniel L. Brockett
Martin I. Twersky                               Sami H. Rashid
Michael C. Dell’Angelo                          Alexee Deep Conroy
Candice J. Enders                               QUINN EMANUEL URQUHART &
Zachary D. Caplan                               SULLIVAN, LLP
BERGER MONTAGUE PC                              51 Madison Avenue, 22nd Floor
1818 Market Street                              New York, New York 10010
Philadelphia, Pennsylvania 19103

    Counsel for Gold Plaintiffs and Interim Co-Lead Counsel for the Proposed Gold Class

/s/ Stephen Ehrenberg                           /s/ Marc J. Gottridge
Stephen Ehrenberg                               Marc J. Gottridge
William H. Wagener                              Benjamin A. Fleming
Virginia R. Hildreth                            HOGAN LOVELLS US LLP
SULLIVAN & CROMWELL LLP                         390 Madison Avenue
125 Broad Street                                New York, NY 10017
New York, NY 10004
Attorneys for The Bank of Nova Scotia           Attorneys for Defendant Société Générale
Defendants and Liaison Defense Counsel


/s/ Todd S. Fishman                             /s/ Damien J. Marshall
Todd S. Fishman                                 Damien J. Marshall
Brian Fitzpatrick                               Leigh M. Nathanson
ALLEN & OVERY LLP                               Laura E. Harris
1221 Avenue of Americas                         KING & SPALDING LLP
New York, NY 10020                              1185 6th Avenue
                                                New York, NY 10010
/s/ Michael S. Feldberg
Michael S. Feldberg
REICHMAN JORGENSEN LEHMAN &
FELDBERG LLP
750 Third Avenue, 24th Floor
New York, NY 10017

Attorneys for Defendant Barclays Bank PLC       Attorneys for the HSBC Defendants



/s/ James V. Masella, III
James V. Masella, III
R. James Madigan III


                                            4
      Case 1:14-md-02548-VEC Document 511 Filed 02/01/21 Page 5 of 5




PATTERSON BELKNAP WEBB &
TYLER LLP
1133 Avenue of the Americas
New York, New York 10036
Attorneys for Defendant The London Gold
Market Fixing Limited




                                          5
